


EXECUTION COPY
STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (this “Agreement”) is dated as of June 28, 2011,
by and between Carver Bancorp, Inc., a Delaware corporation (the “Company”), and
____________, a __________ corporation (together with its successors and
assigns, the “Purchaser”).
RECITALS


A.     The Company and Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act.


B.     Purchaser wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, [______] newly issued shares of
the Company's mandatorily convertible non-voting participating preferred stock,
$0.01 par value per share and $1,000 liquidation preference per share (the
“Series C Preferred Stock”). The shares of Series C Preferred Stock purchased by
the Purchaser, together with the shares of Series C Preferred Stock purchased by
any Other Purchaser shall be collectively referred to herein as the “Series C
Preferred Shares.” The Series C Preferred Stock shall automatically convert,
subject to and in accordance with the terms, conditions and limitations set
forth in the certificate of designations in the form attached as Exhibit A
hereto (the “Certificate of Designations”) made a part of the Company's
Certificate of Incorporation, as amended, by the filing of the Certificate of
Designations with the Secretary of State of the State of Delaware (the “Delaware
Secretary”), into (i) shares of the Company's common stock, par value $0.01 per
share (the “Common Stock,” and such shares of Common Stock, the “First
Conversion Common Shares”), and (ii) shares of the Company's convertible
non-cumulative non-voting participating preferred stock, $0.01 par value per
share and no liquidation preference per share (the “Series D Preferred Stock”).
The shares of Series D Preferred Stock issued to the Purchaser, together with
the shares of Series D Preferred Stock issued to any Other Purchaser or to any
other Person, upon conversion of the Series C Preferred Shares shall be
collectively referred to herein as the “Series D Preferred Shares.” The Series D
Preferred Stock shall be convertible, subject to and in accordance with the
terms, conditions and limitations set forth in the Certificate of Designations,
into shares of Common Stock (the “Second Conversion Common Shares”). The First
Conversion Common Shares, the Series D Preferred Shares and the Second
Conversion Common Shares are referred to collectively herein as the “Underlying
Shares.” The Series C Preferred Shares and the Underlying Shares are referred to
collectively herein as the “Securities.”
          
C.     Contemporaneously with the execution and delivery of this Agreement, the
parties hereto and the Other Purchasers are executing and delivering a
Shareholder Rights Agreement, in the form attached hereto as Exhibit B (the
“Shareholder Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Securities under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.


D.    The Company is concurrently entering into identical (other than the name
of the Other Purchaser and the number of Series C Preferred Shares being
purchased) agreements to sell [___] shares of Series C Preferred Stock to Other
Purchasers in private placement transactions, with the closing of such private
placements to occur simultaneously with the Closing of the transactions
contemplated by this Agreement (“Other Private Placements”).

1







--------------------------------------------------------------------------------






E.    The U.S. Treasury currently holds 18,980 shares of TARP Preferred Stock.
Prior to the Closing the Company will enter into an exchange agreement with the
U.S. Treasury pursuant to which the U.S. Treasury will, following the Company's
receipt of the Stockholder Approval and subject to the satisfaction of certain
conditions, exchange the TARP Preferred Stock for a number of shares of Common
Stock equal to the product of (i) 18,980, multiplied by (ii) a fraction (x) the
numerator of which is $1,000 and (y) the denominator of which is the Applicable
Conversion Price (as defined in the Certificate of Designations) (the “TARP
Exchange Agreement”).
         
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser,
intending to be legally bound, hereby agree as follows:


ARTICLE 1:
DEFINITIONS


1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company's Knowledge, threatened against the Company, any Subsidiary
or any of their respective properties or any officer, director or employee of
the Company or any Subsidiary acting in his or her capacity as an officer,
director or employee before or by any federal, state, county, local or foreign
court, arbitrator, governmental or administrative agency, regulatory authority,
stock market, stock exchange or trading facility.
“Additional Agreements” has the meaning set forth in Section 5.1(i).
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under common Control with such Person. With respect to Purchaser, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as Purchaser, or that has the same general partner
as Purchaser or whose general partner is an Affiliate of such investment fund's
or managed account's general partner, will be deemed to be an Affiliate of
Purchaser.
“Agreement” has the meaning set forth in the Preamble.
“Benefit Plan” means all employee benefit plans, programs, agreements,
contracts, policies, practices, or other arrangements, whether or not written,
covering or providing benefits to any current or former employee, officer, or
director of the Company or any of its Subsidiaries or any beneficiary or
dependent thereof that is sponsored or maintained by the Company or any of its
Subsidiaries, or to which the Company or any of its Subsidiaries is a party or
contributes or is obligated to contribute, including any “employee welfare
benefit plan” within the meaning of Section 3(3) of ERISA, any “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA (whether or not such
plan is subject to ERISA) and any bonus, incentive, deferred compensation,
vacation, stock purchase, stock option or equity award, equity-based severance,
employment, change of control, consulting or fringe benefit plan, program,
agreement or policy.
“BHC Act” means the Bank Holding Company Act of 1956, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“Business Day” means a day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions are authorized or required
by law or regulation to close.
“Cease and Desist Orders” means Cease and Desist Order No. NE-11-05 between
Carver

2







--------------------------------------------------------------------------------




Federal Savings Bank and the OTS and Cease Desist Order No. NE-11-06 between the
Company and the OTS, each dated February 7, 2011.
“Certificate of Amendment” means a certificate of amendment to the Certificate
of Incorporation reflecting the approval of the Stockholder Proposal.
“Certificate of Designations” has the meaning set forth in the Recitals.
“Certificate of Incorporation” means the Certificate of Incorporation of the
Company and all amendments and certificates of determination thereto, as the
same may be amended from time to time.
“Closing” has the meaning set forth in Section 2.1(b).
“Closing Date” has the meaning set forth in Section 2.1(b).
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
“Commission” has the meaning set forth in the Recitals.
“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.
“Company” has the meaning set forth in the Preamble.
“Company Deliverables” has the meaning set forth in Section 2.2(a).
“Company Reports” has the meaning set forth in Section 3.1(h).
“Company's Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company after reasonable investigation.
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Delaware Secretary” has the meaning set forth in the Recitals.
“DTC” means The Depository Trust Company.
“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Shareholder Rights Agreement is first declared
effective by the Commission.
“Environmental Laws” has the meaning set forth in Section 3.1(l).
“ERISA” has the meaning set forth in Section 3.1(qq).
“ERISA Affiliate” means any entity, trade or business, whether or not
incorporated, which together with the Company and any of its Subsidiaries would
be deemed a “single employer” within the meaning of Section 4001 of ERISA or
Sections 414(b), (c), (m) or (o) of the Code.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“External Company Counsel” means Luse Gorman Pomerenk & Schick, P.C.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System, together with any Federal Reserve Bank having jurisdiction over
Purchaser if Purchaser is a bank holding company.

3







--------------------------------------------------------------------------------




“First Conversion Common Shares” has the meaning set forth in the Recitals.
“Fundamental Representations” has the meaning set forth in Section 6.9.
“GAAP” means U.S. generally accepted accounting principles.
“HOLA” has the meaning set forth in Section 3.1(b).
“Initial Stockholders' Meeting” has the meaning set forth in Section 4.11.
“Intellectual Property” has the meaning set forth in Section 3.1(r).
“KBW” has the meaning set forth in Section 3.1(w).
“Legend Removal Date” has the meaning set forth in Section 4.1(c).
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
“Material Adverse Effect” means any circumstance, event, change, development or
other effect that, individually or in the aggregate, has resulted in or would be
reasonably expected to result in (i) an adverse effect on the legality, validity
or enforceability of any Transaction Document, (ii) a material and adverse
effect on the results of operations, assets, properties, business, condition
(financial or otherwise) of the Company and its Subsidiaries, taken as a whole,
or (iii) an adverse effect on the Company's ability to perform in any material
respect on a timely basis its obligations under any Transaction Document;
provided, that in determining whether a Material Adverse Effect has occurred
pursuant to clause (ii) above, there shall be excluded any effect to the extent
resulting from the following: (A) changes, after the date hereof, in GAAP or
regulatory accounting principles generally applicable to banks, savings
associations or their holding companies, (B) changes, after the date hereof, in
applicable laws, rules and regulations or interpretations thereof by any court,
administrative agency or other governmental authority, whether federal, state,
local or foreign, or any exchange or automated quotation service on which the
Common Stock is listed or quoted, (C) actions or omissions of the Company
expressly required by the terms of this Agreement or taken with the prior
written consent of Purchaser, (D) changes, after the date hereof, in general
economic, monetary or financial conditions, including changes in prevailing
interest rates, credit markets, secondary mortgage market conditions or housing
price appreciation/depreciation trends, (E) changes in the market price or
trading volumes of the Common Stock (but not the underlying causes of such
changes), (F) changes in global or national political conditions, including the
outbreak or escalation of war or acts of terrorism and (G) the public disclosure
of this Agreement or the transactions contemplated hereby, in each case, to the
extent that such circumstances, events, changes, developments or other effects
described in clauses (A), (B), (D) and (F) do not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, relative to other
participants in the industries in which the Company and its Subsidiaries
operate.
“Material Contract” has the meaning set forth in Section 3.1(kk).
“Material Permits” has the meaning set forth in Section 3.1(p).
“Money Laundering Laws” has the meaning set forth in Section 3.1(ii).
“New York Courts” means the state and federal courts sitting in the State of New
York.
“OFAC” has the meaning set forth in Section 3.1(hh).
“Other Private Placements” has the meaning set forth in the Recitals.
“Other Purchaser” means any other Person who purchases Series C Preferred Shares
pursuant to a stock purchase agreement having a closing date of even date with
the Closing Date. A list of all Other Purchasers and the number of shares of
Series C Preferred Stock the Other Purchasers are purchasing is set forth as
Exhibit G hereto.

4







--------------------------------------------------------------------------------




“OTS” means the Office of Thrift Supervision and any successor agency thereto,
or any applicable department or division of any successor agency.
“Ownership Limitations” has the meaning set forth in Section 4.14.
“PATRIOT Act” has the meaning set forth in Section 3.1(o).
“Pension Plan” has the meaning set forth in Section 3.1(rr)(ii).
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
“Press Release” has the meaning set forth in Section 4.6.
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Market.
“Private Placement Memoranda” means the confidential private placement
memorandum and the “Business Strategy and Action Plan for Fiscal Years
2011-2014,” each of which was provided to Purchaser in the electronic data room
maintained by KBW in connection with the Transaction.
“Purchase Price” means $1,000 per share of Series C Preferred Stock.
“Purchaser” has the meaning set forth in the Preamble.
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
“Purchaser Party” has the meaning set forth in Section 4.8(a).
“Registration Statement” means a registration statement meeting the requirements
set forth in the Shareholder Rights Agreement and covering the resale by
Purchaser and the Other Purchasers of the Registrable Securities (as defined in
the Shareholder Rights Agreement).
“Regulation D” has the meaning set forth in the Recitals.
“Regulatory Agreement” has the meaning set forth in Section 3.1(mm).
“Required Approvals” has the meaning set forth in Section 3.1(e).
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“SEC Reports” has the meaning set forth in Section 3.1(h).
“Second Conversion Common Shares” has the meaning set forth in the Recitals.
“Secretary's Certificate” has the meaning set forth in Section 2.2(a)(v).
“Securities” has the meaning set forth in the Recitals.
“Securities Act” has the meaning set forth in the Recitals.
“Series C Preferred Shares” has the meaning set forth in the Recitals.
“Series C Preferred Stock” has the meaning set forth in the Recitals.
“Series D Preferred Shares” has the meaning set forth in the Recitals.
“Series D Preferred Stock” has the meaning set forth in the Recitals.
“Shareholder Rights Agreement” has the meaning set forth in the Recitals.

5







--------------------------------------------------------------------------------




“Stock Certificates” has the meaning set forth in Section 2.1(c).
“Stockholder Approval” has the meaning set forth in Section 4.11.
“Stockholder Proposal” has the meaning set forth in Section 4.11.
“Subscription Amount” means $[_________].
“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company or has the power to elect a majority of the board of directors or other
persons performing similar functions.
“TARP Exchange Agreement” has the meaning set forth in the Recitals.
“TARP Preferred Stock” means 18,980 shares of the Company's fixed rate
cumulative perpetual preferred stock, Series B issued to the U.S. Treasury in
connection with the Company's participation in the U.S. Treasury's Community
Development Capital Initiative.
“Trading Day” means (i) a day on which the Common Stock is listed or quoted on
its Principal Trading Market (other than the OTC Bulletin Board), or (ii) if the
Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.
“Transaction” means the purchase and sale of the Series C Preferred Shares
contemplated by this Agreement.
“Transaction Deadline” has the meaning set forth in Section 6.17(b).
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Shareholder Rights Agreement, the Certificate of
Designations and any other documents or agreements executed in connection with
the transactions contemplated hereunder.
“Transfer Agent” means American Stock Transfer & Trust Company, LLC, or any
successor transfer agent for the Company.
“Underlying Shares” has the meaning set forth in the Recitals.
“U.S. Treasury” means the United States Department of the Treasury, holder of
100% of the TARP Preferred Stock.
“U.S. Treasury Agreements” means, collectively, (i) that certain Letter
Agreement, dated January 16, 2009, by and between the Company and the U.S.
Treasury, (ii) that certain Letter Agreement, dated August 27, 2010, by and
between the Company and the U.S. Treasury, and (iii) all exhibits, annexes and
schedules to the foregoing.




                            



6







--------------------------------------------------------------------------------




ARITCLE 2:
PURCHASE AND SALE


2.1    Closing.


(a)Purchase of Shares. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to Purchaser, and
Purchaser shall purchase from the Company, [________] Series C Preferred Shares
at a per Series C Preferred Share price equal to the Purchase Price.


(b)Closing. Subject to the satisfaction (or waiver, if permissible) of the
conditions to closing set forth in Section 2.2 and Article 5 hereof, the Closing
of the purchase and sale of the Series C Preferred Shares shall take place at
the offices of Luse Gorman Pomerenk & Schick, P.C., 5335 Wisconsin Avenue NW,
Suite 780, Washington, DC 20015, on the Closing Date or at such other locations
or remotely by facsimile transmission or other electronic means as the parties
may mutually agree. The “Closing Date” shall be a date selected by the parties
hereto, as soon as reasonably practicable after the date hereof, and in no
event, later than two (2) Business Days after the satisfaction (or waiver, if
permissible) of all conditions to closing set forth in Section 2.2 and Article
5. The Closing Date for the Transaction shall be the same date as the closing of
the purchase of Series C Preferred Shares by the Other Purchasers. The “Closing”
means the transfer of funds and issuance of Securities as contemplated hereby.


(c)Form of Payment. Unless otherwise agreed to by the Company and Purchaser, on
the Closing Date, (1) the Company shall issue instructions to the Transfer Agent
to issue, in book-entry form the number of Series C Preferred Shares set forth
in Section 2.1(a) (or, if the Company and Purchaser shall have agreed that
Purchaser will receive the Series C Preferred Shares in certificated form, then
the Company shall instead instruct the Transfer Agent to issue such specified
Series C Preferred Shares in certificated form (the “Stock Certificates”), or as
otherwise set forth on the Stock Certificate Questionnaire included as Exhibit C
hereto and (2) upon such book-entry issuance or receipt of Stock Certificates,
as applicable, Purchaser shall wire the Subscription Amount, in United States
dollars and in immediately available funds, in accordance with the Company's
written wire transfer instructions, which shall be provided to Purchaser at
least three (3) Business Days prior to the Closing Date.


2.2    Closing Deliveries.  
 
(a)    On or prior to the Closing, the Company shall issue, deliver or cause to
be delivered to Purchaser the following (the “Company Deliverables”):


(i)    as the Company and Purchaser agree, the Company shall cause the Transfer
Agent to issue, in book-entry form the number of Series C Preferred Shares
specified on Exhibit G hereto (or, if the Company and Purchaser shall have
agreed prior to the Closing Date that Purchaser will receive Stock Certificates
for its Series C Preferred Shares, then the Company shall instead instruct the
Transfer Agent to issue such specified Stock Certificates registered in the name
of Purchaser or as otherwise set forth on the Stock Certificate Questionnaire);


(ii)    a copy of the executed TARP Exchange Agreement;


(iii)    a legal opinion of External Company Counsel, dated as of the Closing
Date and in the form attached hereto as Exhibit D-1, executed by such counsel
and addressed to Purchaser, and a legal opinion of the Executive Vice President
and General Counsel of the Company, dated as of the Closing Date and in the form
attached hereto as Exhibit D-2, executed by such officer and addressed to
Purchaser;

7







--------------------------------------------------------------------------------






(iv)     the Agreement and the Shareholder Rights Agreement, duly executed by
the Company;


(v)    a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit E (the “Secretary's Certificate”), dated as of the Closing
Date;


(vi)    a certificate of the Chief Executive Officer or Chief Financial Officer
of the Company referred to in Section 5.1(f), in the form attached hereto as
Exhibit F (the “Compliance Certificate”);


(vii)    voting agreements, in the form attached hereto as Exhibit H, executed
by each director and executive officer of the Company who is the beneficial
owner of shares of Common Stock as of the date hereof, with respect to the
shares of Common Stock that he or she owns; and


(viii)    copies of any acknowledgments obtained pursuant to Section 4.17.


(b)    On or prior to the Closing, Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):


(i)    the Agreement and the Shareholder Rights Agreement, duly executed by
Purchaser;


(ii)    a copy of any Regulatory Approval received by Purchaser, including,
without limitation, the Regulatory Approvals received pursuant to Section 4.15;


(iii)    fully completed and duly executed Stock Certificate Questionnaire in
the form attached hereto as Exhibit C; and


(iv)    the Subscription Amount, in U.S. dollars and in immediately available
funds, by wire transfer in accordance with the Company's written instructions.


ARTICLE 3:
REPRESENTATIONS AND WARRANTIES


3.1     Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to Purchaser that:


(a)    Subsidiaries. Except as set forth on Schedule 3.1(a), the Company owns,
directly or indirectly, all of the capital stock or comparable equity interests
of each Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. No equity
security of any Subsidiary is or may be required to be issued by reason of any
option, warrant, scrip, preemptive right, right to subscribe to, gross-up right,
call or commitment of any character whatsoever relating to, or security or right
convertible into, shares of any capital stock of such Subsidiary, and there are
no contracts, commitments, understandings or arrangements by which any
Subsidiary is bound to issue additional shares of its capital stock, or any
option, warrant or right to purchase or acquire any additional shares of its
capital stock. Except in respect of the Subsidiaries, the Company does not
beneficially own, directly or indirectly, more than 5% of any

8







--------------------------------------------------------------------------------




class of equity securities or similar interests of any corporation, bank,
business trust, association or similar organization, and is not, directly or
indirectly, a partner in any partnership or party to any joint venture. The
Company beneficially owns all of the outstanding capital securities and has sole
Control of Carver Federal Savings Bank.


(b)    Organization and Qualification. The Company and each of its “Significant
Subsidiaries” (as defined in Rule 1-02 of Regulation S-X) is an entity duly
incorporated or otherwise duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority and all licenses,
authorizations, permits, consents and approvals required to own or lease and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Significant Subsidiary is in violation of any of the
provisions of its respective articles or certificate of incorporation, bylaws or
other organizational or charter documents. The Company and each of its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect. The Company is duly registered as a
savings and loan holding company under the Home Owners' Loan Act of 1933, as
amended (“HOLA”). Carver Federal Savings Bank's deposit accounts are insured up
to applicable limits by the FDIC, and all premiums and assessments required to
be paid in connection therewith have been paid when due. The Company and the
Subsidiaries have conducted their respective businesses in compliance with all
applicable federal, state and foreign laws, orders, judgments, decrees, rules,
regulations and applicable stock exchange requirements, including all laws and
regulations restricting activities of bank holding companies, savings and loan
holding companies and banking organizations and savings and loan organizations,
except for any noncompliance that, individually or in the aggregate, has not had
and would not be reasonably expected to have a Material Adverse Effect
(disregarding for purposes of this representation the application of the
exception contained in clause (B) of the definition thereof).


(c)    Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Series C Preferred Shares in accordance with
the terms hereof and, subject to receipt of the Stockholder Approval, to issue
the Underlying Shares in accordance with the Certificate of Designations. The
Company's execution and delivery of each of the Transaction Documents to which
it is a party and the consummation by it of the transactions contemplated hereby
and thereby (including, but not limited to, the sale and delivery of the Series
C Preferred Shares and the Underlying Shares) have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its Board of Directors or, except for the
Stockholder Approval, its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors' rights and remedies or by other equitable principles of general
application. Except as otherwise contemplated by this Agreement, there are no
stockholder agreements, voting agreements, or other similar arrangements with
respect to the Company's capital stock to which the Company is a party or, to
the Company's Knowledge, between or among any of the Company's stockholders.

9







--------------------------------------------------------------------------------






(d)    No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents to which it is a party and the consummation by the
Company of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Series C Preferred Shares and the Underlying
Shares) do not and will not violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any Lien upon any
of the properties or assets of the Company or any Subsidiary under any of the
terms, conditions or provisions of (i) subject to amendment following receipt of
the Stockholder Approval, the Company's or any Subsidiary's articles or
certificate of incorporation or bylaws, (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Subsidiary is a party or by which it may
be bound, or to which the Company or any Subsidiary or any of the properties or
assets of the Company or any Subsidiary may be subject, or (iii) subject to the
Required Approvals, any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or any Subsidiary is subject (including federal and state securities
laws and regulations and the rules and regulations, assuming the correctness of
the representations and warranties made by Purchaser herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company or any Subsidiary is bound or affected, except in the case of
clauses (ii) and (iii) such as would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (disregarding for
purposes of this representation the application of the exception contained in
clause (B) of the definition thereof).


(e)    Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the Series
C Preferred Shares and the Underlying Shares), other than (i) obtaining the
Stockholder Approval, (ii) the filing of the Certificate of Designations with
the Delaware Secretary, (iii) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Shareholder
Rights Agreement, (iv) filings required by applicable state securities laws,
(v) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act, (vi) the filing of any requisite
notices and/or application(s) to the Principal Trading Market for the issuance
and sale of the Common Shares and the Underlying Shares and the listing of the
Common Shares and the Underlying Shares for trading or quotation, as the case
may be, thereon in the time and manner required thereby, (vii) the filings
required in accordance with Section 4.4 of this Agreement, (viii) the
non-objection of the OTS to the Transaction, and (ix) the agreement of the U.S.
Treasury to exchange the TARP Preferred Stock for shares of Common Stock
(collectively, the “Required Approvals”).


(f)    Issuance of the Securities. The issuance of the Series C Preferred Shares
has been duly authorized and the Series C Preferred Shares, when issued and paid
for in accordance with the terms of the Transaction Documents, will be duly and
validly issued, fully paid and non-assessable and free and clear of all Liens,
other than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, shall not subject the holders thereof to
personal liability, and shall not be subject to preemptive or similar rights.
Upon receipt of the Stockholder Approval, the issuance of the Underlying Shares
will have been duly authorized, and the Underlying Shares, when issued in
accordance with the terms of the Certificate of Designations, will be duly and
validly issued, fully paid

10







--------------------------------------------------------------------------------




and non-assessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, shall not subject the holders thereof to personal liability,
and shall not be subject to preemptive or similar rights. Assuming the accuracy
of the representations and warranties of the Purchaser in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws.


(g)    Capitalization. The authorized capital stock of the Company consists of
10,000,000 shares of Common Stock and 2,000,000 shares of preferred stock. As of
the date hereof, there were 2,524,691 shares of Common Stock issued and
outstanding (of which 40,428 shares are held as treasury shares) and 18,980
shares of preferred stock issued and outstanding, all of which are TARP
Preferred Stock. Except as set forth in this Section 3.1(g), there are no
outstanding (i) shares of capital stock or voting securities of the Company,
(ii) securities of the Company convertible into or exchangeable for shares of
capital stock or voting securities of the Company, or (iii) options or other
rights to acquire from the Company, or other obligations of the Company to
issue, any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company. There are no
outstanding obligations of the Company or any Subsidiary to repurchase, redeem
or otherwise acquire any securities of the Company. Since January 1, 2010 and
through the date of this Agreement, except for the issuance of the TARP
Preferred Stock and except in connection with the Transaction Documents and the
transactions contemplated hereby and thereby, including the Other Private
Placements and the TARP Exchange Agreement, the Company has not (i) issued or
authorized the issuance of any shares of Common Stock or preferred stock, or any
securities convertible into or exchangeable or exercisable for shares of Common
Stock or preferred stock, (ii) reserved for issuance any shares of Common Stock
or preferred stock or (iii) repurchased or redeemed, or authorized the
repurchase or redemption of, any shares of Common Stock or preferred stock. As
of the date hereof, other than in respect of the Common Stock issuable upon
exchange of the TARP Preferred Stock and awards outstanding under or pursuant to
the Benefit Plans in respect of which an aggregate of approximately 209,000
shares of Common Stock have been reserved for issuance (but not issued), no
shares of Common Stock or preferred stock were reserved for issuance. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance in all
material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
Each stock option granted by the Company (A) was granted in compliance with all
applicable laws and all of the terms and conditions of the Benefit Plans
pursuant to which it was issued, (B) has an exercise price per share of the
Company's capital stock equal to or greater than the fair market value of a
share of the Company's capital stock on the date of such grant, (C) has a grant
date identical to the date on which the Company's Board of Directors or
compensation committee of the Board of Directors actually awarded such stock
option, and (D) qualifies for the tax and accounting treatment afforded to such
stock option in the Company's tax returns and the financial statements,
respectively. In addition, (i) no shares of the Company's outstanding capital
stock are subject to preemptive rights or any other similar rights; (ii) except
as set forth in the SEC Reports and except as set forth on Schedule 3.1(g)(ii),
there are no outstanding stock options, shares of restricted stock, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or stock
options, shares of restricted stock, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company, or to register any shares of capital stock of the
Company, other than those issued or granted pursuant to the Company's 2006 Stock
Incentive Plan, the Company's 1995 Management Recognition

11







--------------------------------------------------------------------------------




Plan, the Company's 1995 Stock Option Plan, or the Company's Employee Stock
Ownership Plan, in each case as described in the SEC Reports; (iii) except for
the U.S. Treasury Agreements and as set forth on Schedule 3.1(g)(iii), there are
no material outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or by which the Company is bound; (iv) there are no outstanding
securities or instruments of the Company that contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company; (v) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; (vi) no
bonds, debentures, notes or other indebtedness having the right to vote on any
matters on which the stockholders of the Company may vote are issued and
outstanding; and (vii) neither the Company nor any of its Subsidiaries has any
material liabilities or obligations of any nature (absolute, accrued, contingent
or otherwise) which are not properly reflected or reserved against in the
Company's financial statements to the extent required to be so reflected or
reserved against in accordance with GAAP, except for liabilities that have
arisen since December 31, 2009 in the ordinary and usual course of business and
consistent with past practice and which, individually and in the aggregate, are
not material. There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities.


(h)    SEC Reports. Except as set forth on Schedule 3.1(h), the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since January 1, 2008 (the foregoing materials, to the extent
filed and publicly available prior to the date hereof, including the exhibits
thereto and documents incorporated by reference therein, and including any
Current Reports on Form 8-K but, in each case, excluding any risk factor
disclosures contained in such documents under the heading “Risk Factors” and any
disclosure of risks included in any “forward-looking statements” disclaimer,
being collectively referred to herein as the “SEC Reports”), on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension. Since January 1,
2008, each of the Company and the Subsidiaries has filed all material reports,
registrations, documents, filings, statements and submissions together with any
required amendments thereto, that it was required to file with any governmental
entity (the foregoing, collectively, the “Company Reports”) and has paid all
material fees and assessments due and payable in connection therewith. As of
their respective filing dates, the Company Reports complied in all material
respects with all statutes and applicable rules and regulations of the
applicable governmental entities, as the case may be and as of their respective
filing dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. In addition, the Private Placement Memoranda, as
of the date hereof, did not include any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading. As of the date
of this Agreement, there are no outstanding comments from the Commission or any
other governmental entity with respect to any Company Report that were
enumerated within such report or otherwise were the subject of written
correspondence with respect thereto. The Company Reports, including the
documents incorporated by reference in each of them, each contained
substantially all of the information required to be included in it. No executive
officer of the Company has failed in any respect to make the certifications
required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act of
2002.


(i)    Financial Statements. Except as set forth on Schedule 3.1(i), the
consolidated

12







--------------------------------------------------------------------------------




financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared (i) from, and are in
accordance with, the books and records of the Company and its Subsidiaries and
(ii) in accordance with GAAP applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
balance sheet of the Company and its consolidated subsidiaries taken as a whole
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments, which would not be material, either individually or
in the aggregate.


(j)    Tax Matters. (i) The Company and its Subsidiaries have duly and timely
prepared and filed all Tax Returns required to be filed by or with respect to
the Company and its Subsidiaries, and all Tax Returns filed by the Company or
any of its Subsidiaries, are materially complete and accurate, (ii) the Company
and its Subsidiaries have paid all Taxes that are material in amount
(individually or in the aggregate), whether or not shown to be due on any Tax
Return, except to the extent such Taxes are being duly contested in good faith
and with respect to which adequate reserves have been set aside on the books of
the Company in accordance with GAAP, (iii) the Company and each of its
Subsidiaries have set aside on its books in accordance with GAAP, provisions
reasonably adequate for the payment of all Taxes for periods subsequent to the
periods to which such Tax Returns apply, (iv) all material Taxes required to be
withheld, collected or deposited by or with respect to the Company or any of its
Subsidiaries have been timely withheld, collected or deposited, and to the
extent required, have been paid to the relevant taxing authority, and the
Company and each of its Subsidiaries have complied in all material respects with
all information reporting requirements imposed by the Code (or any similar
provision under any state, local or foreign law), (v) neither the Company nor
any of its Subsidiaries is a party to any Tax allocation or sharing agreement,
is or has been a member of an affiliated group filing consolidated, combined
joint or unitary Tax Returns (other than a group of which the Company is or was
the common parent) or otherwise has any liability for the Taxes of any Person,
(vi) neither the Company nor any of its Subsidiaries has participated in a
“listed transaction” as defined in Treasury Regulation Section 1.6011-4, (vii)
no Liens for Taxes exist with respect to any of the Company's assets or
properties or those of its Subsidiaries, except for statutory Liens for Taxes
not yet due and payable or that are being contested in good faith and reserved
for in accordance with GAAP, (viii) no closing agreement with respect to Taxes
has been entered into by or with respect to the Company or any of its
Subsidiaries, and (ix) no claim has ever been made by a taxing authority in a
jurisdiction where the Company or any its Subsidiary does not file Tax Returns
that the Company or such of its Subsidiaries, as the case may be, is or may be
subject to taxation by that jurisdiction and the Company has no reason to
believe that there is a basis for any such claim.


“Tax” and “Taxes” means all U.S. federal, state, local, foreign or other taxes,
levies, imposts, assessments, duties, customs, fees, impositions or other
similar government charges, including but not limited to income, estimated
income, gross receipts, sales, use, ad valorem, goods and services, capital,
production, franchise, windfall profits, license, withholding, payroll,
employment-related, excise, stamp, real and personal property, business,
occupation, transfer, commercial rent or withholding, net worth, occupancy,
premium, profits, deemed profits, lease, severance, corporation, duty, utility,
environmental, value-added, recapture, backup withholding or other taxes,
together with any interest, penalties, fines or additions thereto.


“Tax Returns” means all returns, certifications, forms, reports, declarations,
information returns, claim for refund and other documents (including any related
or supporting information) required by or filed with any jurisdiction to which
the Company or any of its Subsidiaries is subject, and any

13







--------------------------------------------------------------------------------




amendments, supplements or attached schedules to any of the foregoing, taking
into account any extensions of time within which to file.


(k)    Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) except for activities related to
the Company's and Carver Federal Savings Bank's ongoing compliance with the
terms of the Cease and Desist Orders and the transactions contemplated by this
Agreement, the Company and its Subsidiaries have conducted their respective
businesses in all material respects in the ordinary course, consistent with
prior practice, and there have been no events, occurrences or developments that
have had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (ii) the Company and its Subsidiaries have
not incurred any liabilities (contingent or otherwise) other than trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice, (iii) the Company has not altered
materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except Common Stock issued pursuant to existing
Company stock option or stock purchase plans or executive and director
arrangements disclosed in the SEC Reports, (vi) except as set forth on Schedule
3.1(k)(vi), there has not been any material change or amendment to, or any
waiver of any material right by the Company or any Subsidiary under, any
Material Contract under which the Company or any of its Subsidiaries is bound or
subject, and (vii) the Company has not entered into any agreement, arrangement
or understanding that contemplates the Company taking any of the actions set
forth in clauses (i) - (vi). Except for the transactions contemplated by this
Agreement, the Additional Agreements and the TARP Exchange Agreement, no event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed in an SEC Report at least one Trading Day prior to the
date that this representation is made.


(l)    Environmental Matters. Neither the Company nor any of its Subsidiaries
(i) is or has been in material violation of any statute, rule, regulation,
common law standard of conduct, decision or order of any governmental agency or
body or any court, domestic or foreign, relating to the use, disposal or release
of hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), (ii) owns or operates, or has formerly
owned or operated, any real property contaminated with any substance that is in
material violation of, or could reasonably be expected to result in material
liability under, any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, (iv) is subject to
any claim, notice of violation, demand, enforcement letter, or request for
information relating to any Environmental Laws, or (v) is subject to any order,
decree, injunction or other arrangement with any governmental entity or any
indemnity or other agreement with any third party relating to liability under
any Environmental Law; and there is no pending or, to the Company's Knowledge,
threatened investigation or any circumstances or conditions that might lead to
such a claim or to such liability.


(m)    Litigation. There is no pending or, to the Company's Knowledge,
threatened, Action which (i) adversely affects or challenges the legality,
validity or enforceability of any of the Transaction Documents or the issuance
of the Series C Preferred Shares or the Underlying Shares or (ii) except as set
forth on Schedule 3.1(m), is reasonably likely to have a Material Adverse
Effect, individually or in the

14







--------------------------------------------------------------------------------




aggregate, if there were an unfavorable decision. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been and
there is not pending or, to the Company's Knowledge, contemplated, any
investigation by the Commission, the OTS (other than the Cease and Desist
Orders), the FDIC or any other governmental entity involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any of its Subsidiaries under the
Exchange Act or the Securities Act.


(n)    Employment Matters. No material labor dispute exists or, to the Company's
Knowledge, is threatened or imminent with respect to any of the employees of the
Company. None of the Company's employees is a member of a union that relates to
such employee's relationship with the Company, and neither the Company nor any
of its Subsidiaries is a party to a collective bargaining agreement, there are
no collective bargaining agreements otherwise in effect with respect to such
employees, and the Company believes that its and each of its Subsidiaries'
relationship with its employees is good. No labor organization or group of
employees of the Company or any of its Subsidiaries has made a pending demand
for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or, to the Company's Knowledge, threatened to be brought or
filed with the National Labor Relations Board or any other labor relations
tribunal or authority. There are no organizing activities, strikes, work
stoppages, slowdowns, lockouts, material arbitrations or material grievances, or
other material labor disputes pending or, to the Company's Knowledge, threatened
against or involving the Company or any of its Subsidiaries. No executive
officer is, or, to the Company's Knowledge, is now expected to be, in violation
of any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of a third party, and
to the Company's Knowledge, the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters. Except as set forth on Schedule 3.1(n),
the Company is in material compliance with all U.S. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours.


(o)    Compliance. Neither the Company nor any of its Subsidiaries (i) is in
violation of any order of any court, arbitrator or governmental body having
jurisdiction over the Company or its properties or assets of which the Company
or any such Subsidiary has been made aware in writing, or (ii) other than
failure to comply with the timelines for meeting regulatory capital requirements
set forth in the Cease and Desist Orders, is in violation of, or in receipt of
written notice that it is in violation in any material respect of, any statute,
rule or regulation of any governmental authority applicable to the Company or
any Subsidiary, or which would have the effect of revoking or limiting FDIC
deposit insurance. Except as set forth on Schedule 3.1(o), in the conduct of
their respective businesses the Company and its Subsidiaries are in material
compliance with all, and the condition and use of their properties does not
violate or infringe, in any material respect, any applicable material domestic
(federal, state or local) or foreign laws, statutes, ordinances, licenses,
rules, regulations, policies or guidelines, judgments, demands, writs,
injunctions, orders or decrees applicable thereto or to employees conducting its
business, including the Troubled Asset Relief Program, the Emergency Economic
Stabilization Act of 2008, the Sarbanes-Oxley Act of 2002, the Equal Credit
Opportunity Act, the Fair Housing Act, the Community Reinvestment Act, the Home
Mortgage Disclosure Act, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001 (the “Patriot Act”), all applicable fair lending laws or other laws
relating to discrimination, the Bank Secrecy Act and the Community Reinvestment
Act. The Company and its Subsidiaries,

15







--------------------------------------------------------------------------------




including without limitation Carver Federal Savings Bank have in place risk
management policies and procedures sufficient in scope and operation to protect
against risks of the type and in amounts reasonably expected to be incurred by
institutions of similar size and in similar lines of business as the Company its
Subsidiaries, including without limitation Carver Federal Savings Bank.


(p)    Regulatory Permits. The Company and each of its Subsidiaries possess or
have applied for all material certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as currently conducted and as
described in the SEC Reports (“Material Permits”), and (i) neither the Company
nor any of its Subsidiaries has received any notice of proceedings relating to
the revocation or material adverse modification of any such Material Permits and
(ii) the Company is unaware of any facts or circumstances that would give rise
to the revocation or material adverse modification of any Material Permits.


(q)    Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except any such Liens
that do not materially affect the value of such property or do not interfere
with the use made and proposed to be made of such property by the Company and
any of its Subsidiaries. Any real property and facilities held under lease by
the Company and any of its Subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.


(r)    Intellectual Property. The Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property and proprietary rights
(collectively, the “Intellectual Property”) used in or necessary for the conduct
of their respective businesses as now conducted or as proposed to be conducted
in the SEC Reports, and all such rights shall survive immediately following the
Closing on substantially identical terms and conditions as it was immediately
prior to the Closing, except where the failure to own, possess, license or have
such rights would not have or reasonably be expected to have a Material Adverse
Effect. Except as set forth in the SEC Reports and except where such violations
or infringements would not have or reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (a) there are no
rights of third parties to any such Intellectual Property; (b) there is no
infringement by third parties of any such Intellectual Property; (c) there is no
pending or threatened action, suit, proceeding or claim by others challenging
the Company's and its Subsidiaries' rights in or to any such Intellectual
Property; (d) there is no pending or threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property; and (e) there is no pending or threatened action, suit, proceeding or
claim by others that the Company and/or any Subsidiary infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of others.


(s)    Insurance. The Company and each of the Subsidiaries are presently, and
during each of the past three calendar years have been, insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which the Company and its Subsidiaries are engaged. Neither the
Company nor any of its Subsidiaries have received any notice of cancellation of
any such insurance, nor, to the Company's Knowledge, will it or any Subsidiary
be unable to renew their respective existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue their respective businesses at a reasonable cost.

16







--------------------------------------------------------------------------------






(t)    Transactions With Affiliates and Employees. Except for the employment
arrangements set forth in the SEC Reports and any other transactions described
in the most recent proxy statement filed with the SEC by the Company, and other
than the grant of stock options or other equity awards that are not individually
or in the aggregate material in amount, none of the officers or directors of the
Company and none of the employees of the Company or any Subsidiary is presently
a party to any transaction with the Company or any Subsidiary or to a presently
contemplated transaction (other than for services as employees, officers and
directors) that would be required to be disclosed pursuant to Item 404 of
Regulation S-K promulgated under the Securities Act.


(u)    Internal Control Over Financial Reporting. The Company maintains internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act) designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP and such internal control over
financial reporting was effective as of the date hereof. The records, systems,
controls, data and information of the Company and its Subsidiaries are recorded,
stored, maintained and operated under means (including any electronic,
mechanical or photographic process, whether computerized or not) that are under
the exclusive ownership and direct control of the Company or any of its
Subsidiaries or accountants (including all means of access thereto and
therefrom), except for any nonexclusive ownership and nondirect control that
would not reasonably be expected to have an adverse effect on the system of
internal accounting controls.


(v)    Disclosure Controls. The Company (A) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange
Act) to ensure that material information relating to the Company, including its
Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to the date of this
Agreement, to the Company's outside auditors and the audit committee of the
Board of Directors (x) any significant deficiencies and material weaknesses in
the design or operation of internal control over financial reporting (as defined
in Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company's ability to record, process, summarize and report financial
information, and (y) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company's
internal controls over financial reporting. As of the date of this Agreement,
the Company has no Knowledge of any reason that its outside auditors and its
chief executive officer and chief financial officer shall not be able to give
the certifications and attestations required pursuant to the rules and
regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002,
without qualification, when next due. Since December 31, 2008, (i) neither the
Company nor any Subsidiary nor, to the Knowledge of the Company, any director,
officer, employee, auditor, accountant or representative of the Company or any
Subsidiary has received or otherwise had or obtained knowledge of any material
complaint, allegation, assertion or claim, whether written or oral, regarding
the accounting or auditing practices, procedures, methodologies or methods of
the Company or any Subsidiary or their respective internal accounting controls,
including any material complaint, allegation, assertion or claim that the
Company or any Subsidiary has engaged in questionable accounting or auditing
practices, and (ii) no attorney representing the Company or any Subsidiary,
whether or not employed by the Company or any Subsidiary, has reported evidence
of a material violation of securities laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Board of Directors or any committee thereof or to any director or officer
of the Company.


(w)    Certain Fees. No Person will have, as a result of the transactions
contemplated by

17







--------------------------------------------------------------------------------




this Agreement, any valid right, interest or claim against or upon the Company
or a Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company, other than fees payable by the Company to Keefe, Bruyette & Woods, Inc.
(“KBW”) in consideration for financial advisory and investment banking services
provided by KBW pursuant to the Company's engagement letter with KBW, a complete
and correct copy of which has been provided to Purchaser prior to the date
hereof. The Company shall indemnify, pay, and hold Purchaser harmless against,
any liability, loss or expense (including, without limitation, attorneys' fees
and out-of-pocket expenses) arising in connection with any such right, interest
or claim.


(x)    Private Placement. Assuming the accuracy of Purchaser's representations
and warranties set forth in Section 3.2 of this Agreement, no registration under
the Securities Act is required for the offer and sale of the Series C Preferred
Shares by the Company to the Purchaser, or the issuance of the Underlying Shares
by the Company, under the Transaction Documents or the Other Private Placements.
The issuance and sale of the Series C Preferred Shares hereunder does not
contravene the rules and regulations of the Principal Trading Market and, upon
Stockholder Approval, the issuance of the Underlying Shares in accordance with
the Certificate of Designations will not contravene the rules and regulations of
the Principal Trading Market.


(y)    Registration Rights. Other than Purchaser, the Other Purchasers and the
U.S. Treasury, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.


(z)    Listing and Maintenance Requirements. The Company's Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. Except as set forth
on Schedule 3.1(z), the Company has not, in the 12 months preceding the date
hereof, received written notice from any Trading Market on which the Common
Stock is listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market.


(aa)    Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


(bb)    Questionable Payments. Neither the Company nor any of its Subsidiaries,
nor any directors or officers or employees, nor, to the Company's Knowledge, any
agents or other Persons acting at the direction of or on behalf of the Company
or any of its Subsidiaries has, in the course of its actions for, or on behalf
of, the Company: (a) directly or indirectly, used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to foreign or domestic political activity; (b) made any direct or indirect
unlawful payments to any foreign or domestic governmental officials or employees
or to any foreign or domestic political parties or campaigns from corporate
funds; (c) violated any provision of the Foreign Corrupt Practices Act of 1977,
as amended, or (d) made any other unlawful bribe, rebate, payoff, influence
payment, kickback or other material unlawful payment to any foreign or domestic
government official or employee.


(cc)    Application of Takeover Protections; Rights Agreements. Other than
anti-takeover provisions set forth in the Certificate of Incorporation, Bylaws
and Certificate of Designations, the

18







--------------------------------------------------------------------------------




Company has not adopted any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company. The Board of Directors has taken all necessary action to
ensure that, prior to the Closing, (i) any “moratorium,” “control share,” “fair
price,” “takeover”, “business combination” or “interested stockholder” or other
anti-takeover laws of any jurisdiction, including but not limited to Section 203
of the Delaware General Corporation Law and (ii) Article V and Article VIII of
the Certificate of Incorporation, do not and shall not apply to the Transaction
Documents or the transactions contemplated thereby.


(dd)    Disclosure. No event or circumstance has occurred or information exists
with respect to the Company or any of its Subsidiaries or its or their business,
properties, operations or financial conditions, which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed, except for the
announcement of this Agreement and related transactions and as may be disclosed
on the Form 8-K filed pursuant to Section 4.6.


(ee)    Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed.


(ff)    Acknowledgment Regarding Purchaser's Purchase of Shares.  The Company
acknowledges and agrees that Purchaser is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that Purchaser is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by Purchaser or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated thereby is merely incidental to Purchaser's
purchase of the Series C Preferred Shares. 


(gg)    Absence of Manipulation.  The Company has not, and no one acting on its
behalf has, taken, directly or indirectly, any action designed to cause or to
result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Securities.


(hh)    OFAC. None of the Company nor any Subsidiary nor any director or officer
or employee or Affiliate, nor, to the Company's Knowledge, any agent or other
Person acting on behalf of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the sale of the Series C Preferred Shares, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar, North Korea, Libya or any other country,
government, individual or entity that, at the time of such use of proceeds, is
the subject of sanctions administered by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.


(ii)    Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental

19







--------------------------------------------------------------------------------




agency, authority or body or any arbitrator involving the Company and/or any
Subsidiary with respect to the Money Laundering Laws is pending or, to the
Company's Knowledge, threatened.


(jj)    No Additional Agreements. The Company does not have any agreement or
understanding with Purchaser or with any Other Purchaser with respect to the
transactions contemplated by the Transaction Documents (or, in the case of the
Other Purchasers, the Additional Agreements) other than as specified in the
Transaction Documents or Additional Agreements.


(kk)    Material Contracts. Each of the Material Contracts (as defined below) is
valid and binding on the Company and its Subsidiaries, as applicable, and in
full force and effect.  The Company and each of its Subsidiaries, as applicable,
are in all material respects in compliance with and have in all material
respects performed all obligations required to be performed by them to date
under each Material Contract.  Except as set forth on Schedule 3.1(kk), neither
the Company nor any of its Subsidiaries is in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company or any of its
Subsidiaries under), nor has the Company or any of its Subsidiaries received
written notice of a claim that it is in default under or that it is in violation
of, any Material Contract (whether or not such default or violation has been
waived). “Material Contracts” means any of the following to which the Company or
any Subsidiary is a party or subject as of the date of this Agreement (whether
written or oral, express or implied):


(i)    any material employment contract or understanding (including any
understandings or obligations with respect to severance or termination pay,
liabilities or fringe benefits) with any present or former officer, director,
employee or consultant (other than those that are terminable at will by the
Company or such Subsidiary);


(ii)    any material plan, contract or understanding providing for any bonus,
pension, option, deferred compensation, retirement payment, profit sharing or
similar arrangement with respect to any present or former officer, director,
employee or consultant;


(iii)    any material labor contract or agreement with any labor union; or


(iv)    any other contract or agreement which is a “material contract” within
the meaning of Item 601(b)(10) of Regulation S-K.


(ll)    Adequate Capitalization. As of March 31, 2011, Carver Federal Savings
Bank met or exceeded the standards necessary to be considered “adequately
capitalized” under the FDIC's regulatory framework for prompt corrective action.
As of the Closing and after giving effect to this Agreement and the Additional
Agreements and the transactions contemplated hereby and thereby, Carver Federal
Savings Bank meets or exceeds the standards necessary to be considered
“adequately capitalized” under the FDIC's regulatory framework for prompt
corrective action.


(mm)    Agreements with Regulatory Agencies; Compliance with Certain Banking
Regulations. Except for the U.S. Treasury Agreements and the Cease and Desist
Orders, neither the Company nor any Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since December 31, 2008, has adopted any
board resolutions at the request of, any governmental entity (each such, a
“Regulatory Agreement”) that currently restricts the conduct of its business or
that relates to its capital adequacy, its liquidity and funding policies and
practices, its ability to

20







--------------------------------------------------------------------------------




pay dividends, its credit, risk management or compliance policies, its internal
controls, its management or its operations or business, nor has the Company or
any Subsidiary been advised since December 31, 2009 by any governmental entity
that it is considering issuing, initiating, ordering, or requesting any such
Regulatory Agreement. Since February 7, 2011, there have been no changes to the
terms of Cease and Desist Orders and the OTS has not informed the Company or
Carver Federal Savings Bank that it is contemplating any such changes. Except
for non-compliance with the capital requirements set forth in the Cease and
Desist Orders by the deadlines specified therein, the Company and Carver Federal
Savings Bank are in compliance, in all respects, with the terms of the Cease and
Desist Orders and have provided all information, and taken all corrective and
other actions, in each case requested or required therein, on or prior to the
relevant deadlines stated therein. The OTS has not objected to the capital plan
submitted by Carver Federal Savings Bank under the Cease and Desist Orders.


The Company has no Knowledge of any facts and circumstances, and has no reason
to believe that any facts or circumstances exist, that would cause any of its
Subsidiary banking institutions: (i) to be deemed not to be in at least
satisfactory compliance with the Community Reinvestment Act and the regulations
promulgated thereunder (“CRA”) or to be assigned a CRA rating by federal or
state banking regulators of lower than “satisfactory”; (ii) to be deemed to be
operating in violation, in any material respect, of the Bank Secrecy Act, the
Patriot Act, any order issued with respect to anti-money laundering by OFAC, or
any other anti-money laundering statute, rule or regulation; or (iii) to be
deemed not to be in satisfactory compliance, in any material respect, with all
applicable privacy of customer information requirements contained in any federal
and state privacy laws and regulations as well as the provisions of all
information security programs adopted by the Subsidiaries.
        
(nn)    No General Solicitation or General Advertising. Neither the Company nor
any person acting on its behalf has engaged or will engage in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with any offer or sale of the Series C
Preferred Shares.


(oo)    Mortgage Banking Business.


(i)    The information (including electronic information and information
contained on tapes and computer disks) with respect to all loans of the Company
and its Subsidiaries furnished to Purchaser by the Company is, as of the
respective dates indicated therein, true and complete in all material respects;
provided, that such information excludes information as would identify the names
and addresses or other similar personal information of any customer. The
characteristics of the Company's and Carver Federal Savings Bank's loan
portfolio have not materially and adversely changed from the characteristics of
the loan portfolio as of September 30, 2010.


(ii)    The Company and each of its Subsidiaries has complied in all material
respects with, and all documentation in connection with the origination,
processing, underwriting and credit approval of any mortgage loan originated,
purchased or serviced by the Company or any of its Subsidiaries has satisfied in
all material respects, (A) all applicable federal, state and local laws, rules
and regulations with respect to the origination, insuring, purchase, sale,
pooling, servicing, subservicing, or filing of claims in connection with
mortgage loans, including all laws relating to real estate settlement
procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer, (C)
the applicable rules, regulations, guidelines, handbooks and other requirements
of any Agency, Loan Investor or Insurer (each

21







--------------------------------------------------------------------------------




as defined below) and (D) the terms and provisions of any mortgage or other
collateral documents and other loan documents with respect to each mortgage
loan; and


(iii)    No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any of its Subsidiaries has violated, in any material respect, or has
not complied in any material respect with the applicable underwriting standards
with respect to mortgage loans sold by the Company or any of its Subsidiaries to
a Loan Investor or Agency, or with respect to any sale of mortgage servicing
rights to a Loan Investor, (B) imposed in writing restrictions on the activities
(including commitment authority) of the Company or any of its Subsidiaries or
(C) indicated in writing to the Company or any of its Subsidiaries that it has
terminated or intends to terminate its relationship with the Company or any of
its Subsidiaries for poor performance, poor loan quality or concern with respect
to the Company's or any of its Subsidiaries' compliance with laws.


For purposes of this Section 3(oo): (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans' Affairs, the Rural Housing Service of the U.S. Department of
Agriculture or any other federal or state agency with authority to (i) determine
any investment, origination, lending or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Company or any of its
Subsidiaries or (ii) originate, purchase, or service mortgage loans, or
otherwise promote mortgage lending, including state and local housing finance
authorities; (B) “Loan Investor” means any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries or a security backed by or representing
an interest in any such mortgage loan; and (C) “Insurer” means a person who
insures or guarantees for the benefit of the mortgagee all or any portion of the
risk of loss upon borrower default on any of the mortgage loans originated,
purchased or serviced by the Company or any of its Subsidiaries, including the
Federal Housing Administration, the United States Department of Veterans'
Affairs, the Rural Housing Service of the U.S. Department of Agriculture and any
private mortgage insurer, and providers of hazard, title or other insurance with
respect to such mortgage loans or the related collateral.


(pp)    [Reserved].


(qq)    ERISA. The Company and its Subsidiaries are in compliance in all
material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (herein called “ERISA”).


(rr)    Employee Benefits.


(i)    Schedule 3.1(rr)(i) lists all Benefit Plans. True and complete copies of
all Benefit Plans, including any related trusts, insurance arrangements or other
funding vehicles and, with respect to any employee stock ownership plan, loan
agreements forming a part of any Benefit Plans, and in each case all amendments
thereto have been provided to the Purchaser.


(ii)    With respect to each Benefit Plan, except as set forth on Schedule
3.1(rr)(ii): (1) the Company and its Subsidiaries are in compliance, in all
material respects, with the terms of such Benefit Plan and all applicable laws
and regulations pertaining thereto, including ERISA and the Code, and as of the
date hereof, all contributions required to be made under each Benefit Plan have
been timely made; (2) no “reportable event” (as defined in ERISA) has occurred,
within the 12-month period ending

22







--------------------------------------------------------------------------------




on the date hereof and no notice of a “reportable event” will be required to be
filed in connection with the transaction contemplated by this Agreement, in each
case with respect to any Benefit Plan subject to ERISA (an “ERISA Plan”) that is
a Pension Plan (as defined below) in each case for which the Company, any of its
Subsidiaries or any of their respective ERISA Affiliates could have any
liability; (3) the Company, its Subsidiaries and their respective ERISA
Affiliates have not incurred and do not expect to incur any liability under (i)
Title IV of ERISA with respect to any ongoing, frozen or previously terminated
Pension Plan currently or formerly maintained by any of them or (ii) Section 302
of ERISA or Sections 412 or 4971 of the Code; and (4) each Benefit Plan that is
an “employee pension benefit plan” within the meaning of Section 3(2) of ERISA
(a “Pension Plan”) for which the Company could have liability that is intended
to be qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
could cause the loss of such qualification, and the Company has provided to the
Purchaser the most recent copy of any favorable determination or opinion letter
received for such Benefit Plan. No Benefit Plan is intended to meet the
requirements of Code Section 501(c)(9). None of the Company, any of its
Subsidiaries nor any of their respective ERISA Affiliates sponsors, maintains or
has an obligation to contribute to or has within the past six years sponsored,
maintained or had an obligation to contribute to a “multiemployer plan” (as
defined in ERISA).


(iii)    Neither the Company nor any of its Subsidiaries has (1) engaged in a
transaction with respect to any ERISA Plan that, assuming the taxable period of
such transaction expired as of the date hereof, could subject the Company or any
of its Subsidiaries to a tax or penalty imposed by either Section 4975 of the
Code or Section 502(i) of ERISA or (2) incurred or reasonably expects to incur a
material tax or penalty imposed by Section 4980 of the Code or Section 502 of
ERISA or any material liability under Section 4071 of ERISA. Neither any Pension
Plan nor single-employer plan of an ERISA Affiliate (1) is in “at-risk” status
within the meaning of Section 303 of ERISA or (2) has been required to file
information pursuant to Section 4010 of ERISA for the current or most recently
completed plan year, and no ERISA Affiliate has an outstanding funding waiver.
No notices have been required to be sent to any Pension Plan participants or
beneficiaries under Section 302 or 4011 of ERISA or Section 412 of the Code. The
Company or its Subsidiaries have timely filed all required notices to all
Pension Plan participants under Section 204(h) of ERISA. Under each Pension Plan
which is a single-employer plan, as of the last day of the most recent plan year
ended prior to the date hereof, the actuarially determined present value of all
“benefit liabilities”, within the meaning of Section 4001(a)(16) of ERISA (as
determined on the basis of the actuarial assumptions contained in such Pension
Plan's most recent actuarial valuation), did not exceed the then current value
of the assets of such Pension Plan, and there has been no material change in the
financial condition, whether or not as a result of a change in the funding
method, of such Pension Plan since the last day of the most recent plan year.


(iv)    Each Benefit Plan that is a “nonqualified deferred compensation plan”
within the meaning of Section 409A(d)(1) of the Code that is subject to
Section 409A of the Code has, since (i) January 1, 2005, been administered,
operated and maintained in good faith compliance with Section 409A of the Code
and Notice 2005-1 and (ii) January 1, 2009, been in documentary and operational
compliance in all material respects with the requirements of Section 409A of the
Code. No person is entitled to receive any additional payment from the Company
or any of its Subsidiaries as a result of the imposition of any liability under
Section 409A of the Code.


(v)    Except as set forth on Schedule 3.1(rr)(v), neither the execution and
delivery of this Agreement, nor the Stockholder Approval or consummation of the
transactions or other actions contemplated hereby or thereby will constitute a
“change in control”, “change of control” or event of similar impact within the
meaning of any Benefit Plan.

23







--------------------------------------------------------------------------------






(vi)    None of the execution and delivery of this Agreement, the issuance of
the Series C Preferred Stock, the Series D Preferred Stock, the First Conversion
Common Shares, and the Second Conversion Common Shares, nor the Stockholder
Approval, nor consummation of the transactions contemplated hereby and thereby
will, whether alone or in connection with another event, (1) result in any
payment or benefit (including severance, unemployment compensation, “excess
parachute payment” (within the meaning of Section 280G of the Code), forgiveness
of indebtedness or otherwise) becoming due to any current or former employee,
officer or director of the Company or any of its Subsidiaries from the Company
or any of its Subsidiaries under any Benefit Plan or any other agreement with
any employee, including, for the avoidance of doubt, employment or change in
control agreements, (2) result in payments under any of the Benefit Plans which
would not be deductible under Section 162(m) of the Code, (3) result in any
acceleration of the time of payment or vesting of any such benefits or increase
any compensation or benefits otherwise payable under any Benefit Plan, (4)
require the funding or increase in the funding of any such benefits or (5)
result in any limitation on the right of the Company or any of its Subsidiaries
to amend, merge, terminate or receive a reversion of assets from any Benefit
Plan or related trust.


(vii)    As of the date hereof, there is no material pending or, to the
Knowledge of the Company threatened, litigation relating to the Benefit Plans.
Neither the Company nor any of its Subsidiaries has any obligations for retiree
health and life benefits under any ERISA Plan. Except for liabilities fully
reserved for or identified in the Company's financial statements, there are no
pending or threatened claims (other than claims for benefits in the ordinary
course), lawsuits or arbitrations which have been asserted or instituted against
(1) the Benefit Plans, (2) any fiduciaries thereof with respect to their duties
to the Benefit Plans or (3) the assets of any of the trusts under any of the
Benefit Plans or any collective bargaining agreement.


(ss)    Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).


3.2    Representations and Warranties of the Purchaser. Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:


(a)    Organization; Authority. Purchaser is duly organized, validly existing
and in good standing under the laws of the State of [____________] with the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by the applicable Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder. The execution, delivery
and performance by Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate action. This Agreement has
been and the Shareholder Rights Agreement will be duly executed by Purchaser,
and when delivered by Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of Purchaser, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors' rights and remedies or by other equitable principles of general
application.


(b)    No Conflicts. The execution, delivery and performance by Purchaser of
this Agreement and the Shareholder Rights Agreement and the consummation by
Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of Purchaser, or
(ii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to Purchaser,
except in the case of clause (ii) above, for such

24







--------------------------------------------------------------------------------




conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of Purchaser to perform its obligations hereunder.


(c)    Investment Intent. Purchaser understands that (i) the Series C Preferred
Shares and, until such time as the Underlying Shares may be registered, the
Underlying Shares are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring the
Series C Preferred Shares as principal for its own account and not with a view
to, or for distributing or reselling such Series C Preferred Shares or any part
thereof in violation of the Securities Act or any applicable state securities
laws, and (ii) the Series C Preferred Shares are only transferable in accordance
with the terms and conditions set forth in the Certificate of Designations and
the Shareholder Rights Agreement; provided, that by making the representations
herein, other than as set forth in Section 4.1(a)(i), Purchaser does not agree
to hold any of the Securities for any minimum period of time and reserves the
right at all times to sell or otherwise dispose of all or any part of such
Securities pursuant to an effective registration statement under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws. Purchaser does not presently have
any agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Underlying Shares (or any
securities which are derivatives thereof) to or through any person or entity.


(d)    Purchaser Status. At the time Purchaser was offered the Series C
Preferred Shares, it was, and at the date hereof it is, an “accredited investor”
as defined in Rule 501(a) under the Securities Act.


(e)    General Solicitation. Purchaser is not purchasing the Series C Preferred
Shares as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general advertisement.


(f)    Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.


(g)    Access to Information. Purchaser acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
its Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment; and (iv) the opportunity to ask questions of
management. Neither such inquiries nor any other investigation conducted by or
on behalf of Purchaser or its representatives or counsel shall modify, amend or
affect Purchaser's right to rely on the truth, accuracy and completeness of the
Company's representations and warranties contained in the Transaction Documents.
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its investment in the
Securities.



25







--------------------------------------------------------------------------------




(h)    Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Purchaser. Purchaser acknowledges that it is purchasing the Series C Preferred
Shares directly from the Company and not from KBW.


(i)    Independent Investment Decision. Purchaser has independently evaluated
the merits of its decision to invest in the Securities pursuant to the
Transaction Documents, and Purchaser confirms that it has not relied on the
advice of any Other Purchaser's business and/or legal counsel in making such
decision. Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to Purchaser in connection
with its investment in the Securities constitutes legal, tax or investment
advice. Purchaser has consulted such legal, tax and investment advisors as it,
in its sole discretion, has deemed necessary or appropriate in connection with
its investment in the Securities. Purchaser understands that KBW has acted
solely in an advisory capacity as engaged by the Company in connection with the
offer and sale of the Series C Preferred Shares and Purchaser has not relied on
the business or legal advice of KBW or any of its agents, counsel or Affiliates
in making its investment decision hereunder, and confirms that none of such
Persons has made any representations or warranties to Purchaser in connection
with the transactions contemplated by the Transaction Documents.


(j)    Reliance on Exemptions. Purchaser understands that the Series C Preferred
Shares are being offered and sold to it, and that the Underlying Shares will be
issued to it, in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and Purchaser's compliance with,
the representations, warranties, agreements, acknowledgements and understandings
of Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of Purchaser to acquire the Series C Preferred
Shares and to receive the Underlying Shares.


(k)    No Governmental Review. Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(l)    Residency. Purchaser's office in which its investment decision with
respect to the Securities was made or residence is located at the address set
forth in Section 6.3.


(m)    Trading. Purchaser acknowledges that there is no trading market for the
Series C Preferred Stock or the Series D Preferred Stock, and no such market is
expected to develop.


The Company and Purchaser acknowledge and agree that no party to this Agreement
has made or makes any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in this
Article III and the Transaction Documents.




ARTICLE 4:
OTHER AGREEMENTS OF THE PARTIES


4.1    Transfer Restrictions.


(a)    Compliance with Laws. Notwithstanding any other provision of this Article
IV, (i) the

26







--------------------------------------------------------------------------------




Series C Preferred Shares and the Series D Preferred Shares may be transferred
or disposed of only as set forth in the Certificate of Designations and the
Shareholder Rights Agreement, and (ii) the First Conversion Common Shares and
the Second Conversion Common Shares may be disposed of only pursuant to an
effective registration statement under, and in compliance with the requirements
of, the Securities Act, or pursuant to an available exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act,
and in compliance with any applicable state, federal or foreign securities laws.
  
(b)    Legends. Certificates evidencing the Securities shall bear (and, with
respect to Securities held in book-entry form, the Transfer Agent will record
such a legend on the share register) (i) any legend as required by the “blue
sky” laws of any state, (ii) if applicable, a legend reflecting any applicable
restrictions on transfer set forth in Section 4.1(a) hereof or in the
Certificate of Designations or the Shareholder Rights Agreement, and (iii) a
restrictive legend in substantially the following form, until such time as they
are not required under the Certificate of Designations, Section 4.1(c) hereof or
applicable law:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED, THAT THE TRANSFEROR PROVIDES
THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF SELLER AND BROKER
REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE).
(c)    Removal of Legends. The restrictive legend set forth in Section
4.1(b)(iii) above shall be removed and the Company shall issue a certificate
without such restrictive legend or any other restrictive legend to the holder of
the applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are registered for resale under the Securities Act, (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), (iii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions, or (iv) at the request of Purchaser, upon receipt by the Company
of an opinion of counsel reasonably acceptable to the Company to the effect that
a sale or transfer of such Securities may be made without registration under the
Securities Act and that such legend is no longer required. Following the earlier
of (i) the Effective Date or (ii) Rule 144 becoming available for the resale of
Securities, without the requirement for the Company to be in compliance with the
current public information required under 144(c)(1) (or Rule 144(i)(2), if
applicable) as to the Securities and without volume or manner-of-sale
restrictions, the Company shall instruct the Transfer Agent to remove the legend
from the Securities and shall cause its counsel to issue any legend removal
opinion required by the Transfer Agent. Any fees (with respect to the Transfer
Agent, Company counsel or otherwise) associated with the issuance of such
opinion or the removal of such legend (except for the fees of the opinion of
Purchaser's counsel pursuant to clause (iv) above) shall be borne by the
Company. If a legend is no longer required pursuant to the

27







--------------------------------------------------------------------------------




foregoing, the Company will no later than three (3) Trading Days following the
delivery by Purchaser to the Company or the Transfer Agent (with notice to the
Company) of a certificate or instrument bearing a legend, which represents such
Securities (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer) and a
representation letter to the extent required by the Transfer Agent (such third
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
Purchaser a certificate or instrument (as the case may be) representing such
Securities that is free from all restrictive legends. The Company may not make
any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 4.1(c).
Certificates for Securities free from all restrictive legends may be transmitted
by the Transfer Agent to the Purchaser by crediting the account of Purchaser's
prime broker with DTC as directed by Purchaser.


(d)    Acknowledgement. Purchaser agrees that if it is notified by the Company
in writing at any time that the registration statement registering the resale of
the Securities is not effective or that the prospectus included in such
registration statement no longer complies with the requirements of Section 10 of
the Securities Act, the Purchaser will refrain from selling Securities
thereunder until such time as the Purchaser is notified by the Company that such
registration statement is again effective or such prospectus is compliant with
Section 10 of the Exchange Act, unless Purchaser is able to, and does, sell such
Securities pursuant to an available exemption from the registration requirements
of Section 5 of the Securities Act.


4.2    Acknowledgment of Dilution.  The Company acknowledges that the issuance
of the Securities may result in dilution of the outstanding shares of Common
Stock.  The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against Purchaser and regardless of the dilutive effect that such issuance may
have on the ownership of the other stockholders of the Company.


4.3    Additional Agreements. The Company covenants and agrees that each
Additional Agreement (as defined in Section 5.1(i)) shall be identical to this
Agreement (other than the name of the Other Purchaser and the number of Series C
Preferred Shares being purchased).


4.4    Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Series C Preferred Shares as required under Regulation D. The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Series C Preferred Shares for sale to the Purchaser at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification). The Company shall make all filings and reports relating to the
offer and sale of the Series C Preferred Shares required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date.


4.5    No Integration. The Company shall not, and shall use its reasonable best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that will be integrated with the
offer or sale of the Series C Preferred Shares in a manner that would require
the registration under the Securities Act of the sale of the Series C Preferred
Shares to the Purchaser.


4.6    Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City time,
on the Closing

28







--------------------------------------------------------------------------------




Date, the Company shall issue one or more press releases (collectively, the
“Press Release”) reasonably acceptable to Purchaser disclosing all material
terms of the transactions contemplated hereby and any other material, nonpublic
information that the Company may have provided Purchaser at any time prior to
the filing of the Press Release. On or before 5:30 p.m., New York City time, on
the fourth Trading Day immediately following the Closing Date, the Company will
file a Current Report on Form 8-K with the Commission describing the terms of
the Transaction Documents (and including as exhibits to such Current Report on
Form 8-K the material Transaction Documents (including, without limitation, this
Agreement, the Shareholder Rights Agreement and the Certificate of
Designations)). Notwithstanding the foregoing, the Company shall not publicly
disclose the financial or other terms of the Transaction or the name of
Purchaser or any Affiliate or investment adviser of Purchaser, or include the
name of Purchaser or any Affiliate or investment adviser of Purchaser in any
press release or filing with the Commission (other than the Registration
Statement) or Trading Market, without the prior written consent of Purchaser,
except (i) as required by federal securities law in connection with (A) any
registration statement contemplated by the Shareholder Rights Agreement and
(B) the filing of final Transaction Documents with the Commission, (ii) to the
extent such disclosure is required by applicable law, at the request of the
Staff of the Commission or Trading Market regulations, in which case the Company
shall provide Purchaser with prior written notice of such disclosure. Purchaser
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company as described in this
Section 4.6, Purchaser will maintain the confidentiality of all disclosures made
to it in connection with the Transaction (including the existence and terms of
the Transaction), except as may be required by any regulatory or governmental
authority, self-regulatory organization, stock exchange, bank examiner or as
otherwise required by applicable law.


4.7    Non-Public Information. Except with the express written consent of
Purchaser and unless prior thereto Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information, the Company
shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide Purchaser with any material,
non-public information regarding the Company or any of its Subsidiaries from and
after the filing of the Press Release.


4.8    Indemnification.


(a)    Indemnification of Purchaser. In addition to the indemnity provided in
the Shareholder Rights Agreement, to the fullest extent permitted by law, the
Company will indemnify and hold Purchaser and its Affiliates and each of their
respective and its directors, officers, stockholders, members, partners,
employees, and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) and each person who Controls Purchaser (each, a “Purchaser Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys' fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
(i) any breach of any of the covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents, (ii) (A) any material
inaccuracy in or breach of the representations, warranties or certifications
made by the Company in this Agreement or in the other Transaction Documents or
in any certificates delivered by the Company in connection therewith, other than
the Fundamental Representations, and (B) any inaccuracy in or breach of the
Fundamental Representations (in each of (ii)(A) and (ii)(B) determined without
regard to any qualification or exception contained therein relating to
materiality or a Material Adverse Effect or any similar

29







--------------------------------------------------------------------------------




qualification or standard), (iii) any action, suit, claim, proceeding or
investigation instituted against a Purchaser Party in any capacity, or any of
them or their respective Affiliates, by any governmental authority,
self-regulatory organization, stockholder of the Company who is not an Affiliate
of such Purchaser Party, or any other person (other than the Company or any of
the Company's Affiliates) with respect to any of the transactions contemplated
by any of the Transaction Documents and by the terms of the Securities, or (iv)
the engagement of KBW by the Company.  The Company will not be liable to any
Purchaser Party under this Agreement to the extent, but only to the extent that
a loss, claim, damage or liability is attributable to any Purchaser Party's
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents
or attributable to the gross negligence or willful misconduct on the part of
such Purchaser Party.


(b)    Conduct of Indemnification Proceedings. Promptly after receipt by any
Purchaser Party of notice of any demand, claim or circumstances which would or
could reasonably be expected to give rise to a claim or the commencement of any
action, proceeding or investigation in respect of which indemnity may be sought
pursuant to Section 4.8(a), such Purchaser Party shall promptly notify the
Company in writing and the Company shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Purchaser Party, and
shall assume the payment of all fees and expenses; provided, that the failure of
any Purchaser Party so to notify the Company shall not relieve the Company of
its obligations hereunder except to the extent that the Company is actually and
materially and adversely prejudiced by such failure to notify. In any such
proceeding, any Purchaser Party shall have the right to retain its own counsel,
but the fees and expenses of such counsel shall be at the expense of such
Purchaser Party unless: (i) the Company and the Purchaser Party shall have
mutually agreed to the retention of such counsel; (ii) the Company shall have
failed to promptly assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such Purchaser Party in such proceeding; or (iii) in
the reasonable judgment of counsel to such Purchaser Party, representation of
both the Company and the Purchaser Party by the same counsel would be
inappropriate due to actual or potential differing interests between them;
provided, that the Company shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all such Purchaser Parties.
The Company shall not be liable for any settlement of any proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. Without the prior written consent of the Purchaser
Party, which consent shall not be unreasonably withheld, delayed or conditioned,
the Company shall not effect any settlement of any pending or threatened
proceeding in respect of which any Purchaser Party is or could have been a party
and indemnity could have been sought hereunder by such Purchaser Party, unless
such settlement includes an unconditional release of such Purchaser Party from
all liability arising out of such proceeding, and such settlement shall not
cause or be reasonably likely to cause harm to such Purchaser Party's commercial
standing or reputation. The indemnification rights contained in this Section 4.8
are not limited or deemed waived by any investigation or knowledge by the
Purchaser Party prior to or after the date hereof.


(c)    Transfer. The obligations of the Company under this Section 4.8 shall
survive the transfer, redemption or conversion of the Securities issued pursuant
to the Transaction Documents, or the closing or termination of this Agreement or
any other Transaction Documents.


4.9    Listing of Common Stock. The Company will use its reasonable best efforts
to maintain the listing of the Common Stock on the NASDAQ Global Market or, if
the Company is unable to maintain such listing despite its reasonable best
efforts to do so, then on the NASDAQ Capital Market. As soon as reasonably
practicable following receipt of the Stockholder Approval, the Company will file
with NASDAQ an Application for Listing of Additional Shares with respect to the
First Conversion Common

30







--------------------------------------------------------------------------------




Shares and the Second Conversion Common Shares, and shall otherwise use its
reasonable best efforts to list the First Conversion Common Shares and the
Second Conversion Common Shares for quotation on the NASDAQ Global Market or the
NASDAQ Capital Market.


4.10    Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Series C Preferred Shares hereunder for the purpose of increasing
the regulatory capital ratios of the Company and Carver Federal Savings Bank and
for general corporate purposes. Notwithstanding the foregoing, the Company
shall, as promptly as practicable following the Closing Date, (i) pay all
accrued and unpaid interest on all junior subordinated debentures with respect
to which the Company has elected to defer interest payments, and shall, until
such time as the Stockholder Approval is received, make all interest payments on
such junior subordinated debentures at the time such payments are due and
payable by the Company, and (ii) pay all accrued and unpaid dividends on the
TARP Preferred Stock and shall, until such time as the Stockholder Approval is
received, make all dividend payments on the TARP Preferred Stock in accordance
with the terms of the TARP Preferred Stock.


4.11    Stockholders Meeting. The Company shall call a special meeting of its
stockholders, as promptly as practicable following the Closing, but in no event
later than 120 days after the Closing (the “Initial Stockholders' Meeting”), to
vote on a proposal (the “Stockholder Proposal”) to approve all, and not less
than all, of the following: (i) an amendment to the Certificate of Incorporation
to increase the number of authorized shares of Common Stock to a number
sufficient to permit the issuance of the First Conversion Common Shares, the
Second Conversion Common Shares and such number of shares of Common Stock into
which the outstanding TARP Preferred Stock is to be exchanged pursuant to the
applicable agreement with the U.S. Treasury, (ii) the conversion of the Series C
Preferred Stock into Common Stock (for purposes of Rule 5635 of the NASDAQ
Listing Rules), (iii) the issuance and conversion of the Series D Preferred
Stock, (iv) the exchange of the TARP Preferred Stock for shares of Common Stock,
and (v) an amendment to the Certificate of Incorporation that would permit the
U.S. Treasury to vote shares of Common Stock in excess of 9.9% of the total
outstanding Common Stock (such approval of the Stockholder Proposal,
“Stockholder Approval”). The applicable stockholder vote required for approval
of the Stockholder Proposal is a majority of the outstanding shares of Common
Stock. The Board of Directors of the Company shall recommend to the Company's
stockholders that such stockholders vote in favor of the Stockholder Proposal.
In connection with the Initial Stockholders' Meeting, the Company shall promptly
prepare and file (but in no event more than 45 days after the Closing Date) with
the Commission a preliminary proxy statement, shall use its reasonable best
efforts to respond to any comments of the Commission or its staff and to cause a
definitive proxy statement related to Initial Stockholders' Meeting to be mailed
to the Company's stockholders not more than five (5) Business Days after
clearance thereof by the Commission, and shall use its reasonable best efforts
to solicit proxies for such Stockholder Approval. The Company shall notify
Purchaser promptly of the receipt of any comments from the Commission or its
staff with respect to the proxy statement and of any request by the Commission
or its staff for amendments or supplements to such proxy statement or for
additional information (but the Company shall not provide Purchaser with any
material, nonpublic information, unless requested by Purchaser and pursuant to a
written agreement regarding the confidentiality and use of such information). If
at any time prior to the Initial Stockholders' Meeting there shall occur any
event that is required to be set forth in an amendment or supplement to the
proxy statement, the Company shall as promptly as practicable prepare and mail
to its stockholders such an amendment or supplement. In the event that
Stockholder Approval is not obtained at such the Initial Stockholders' Meeting,
the Company shall include a proposal to approve (and the Board of Directors
shall recommend approval of) such proposal at a meeting of its stockholders to
be held no less than once in each subsequent four-month period beginning on the
date of the Initial Stockholders' Meeting until such approval is obtained. The
Purchaser agrees to vote any shares of Common Stock owned as of the record

31







--------------------------------------------------------------------------------




date with respect to any meeting of stockholders of the Company where the
Stockholder Proposal is presented to stockholders for approval in favor of the
Stockholder Proposal at such meeting of stockholders.


4.12    Reservation of Underlying Shares. After receipt of the Stockholder
Approval, the Company will at all times reserve, free of any preemptive or
similar rights of stockholders of the Company, a number of unissued shares of
Common Stock, sufficient to (i) issue and deliver the First Conversion Common
Shares and the Second Conversion Common Shares, and (ii) issue and deliver
shares of Common Stock for which the shares of TARP Preferred Stock are
exchanged.


4.13    Certificate of Amendment. Promptly upon receipt of the Stockholder
Approval, the Company shall file with the Delaware Secretary the Certificate of
Amendment. The Company shall make such filings and take such other actions such
that the Certificate of Amendment and the Certificate of Designations shall
continue to be in full force and effect for so long as any Series C Preferred
Shares or Series D Preferred Shares remain outstanding.


4.14    Limitation on Beneficial Ownership. Purchaser (and its Affiliates or any
other Persons with which it is acting in concert) will not be entitled to
purchase a number of Series C Preferred Shares that would result in Purchaser
(i) becoming, directly or indirectly, the beneficial owner (as determined under
Rule 13d-3 under the Exchange Act, the rules and regulations of the OTS and, as
applicable, the rules and regulations of the Federal Reserve Board) of more than
24.9% of any class of voting securities of the Company, on an as-converted basis
(including the exchange of the TARP Preferred Stock and the conversion of the
Series C Preferred Stock and the Series D Preferred Stock), or (ii) contributing
more than 24.9% of the total capital of the Company (as determined under the
rules and regulations of the OTS and, as applicable, the rules and regulations
of the Federal Reserve Board). For so long as Purchaser owns any Securities, (1)
if Purchaser is a bank holding company, a savings and loan holding company, or
an Affiliate thereof, Purchaser (together with its Affiliates and any other
Persons with which it Purchaser is acting in concert) shall not at any time own
more than 4.9% of any class of the Company's voting securities (unless Purchaser
has received all Regulatory Approvals required to own more than 4.9% of such
class) or (2) if Purchaser is not a bank holding company, a savings and loan
holding company, or an Affiliate thereof, Purchaser (together with its
Affiliates and any other Persons with which it Purchaser is acting in concert)
shall not at any time own more than 9.9% of any class of the Company's voting
securities (unless Purchaser has received all Regulatory Approvals required to
own more than 9.9% of such class). The restrictions set forth in this Section
4.14 are collectively referred to as the “Ownership Limitations.”


4.15    Regulatory Approvals Obtained by Purchaser. If Purchaser's purchase of
the Series C Preferred Shares will cause Purchaser to hold more than 9.9% of a
class of voting securities of the Company, on an as-converted basis, Purchaser
shall promptly file with the OTS any materials required to be filed by
applicable law or regulation. Purchaser shall use its reasonable best efforts to
obtain the confirmation from the Federal Reserve Board set forth in Section
5.1(j) of this Agreement.


4.16    Additional Regulatory Matters.


(a)    For so long as Purchaser owns any Securities, the Company shall not take
any action (including entering into any business relationships or any
redemption, repurchase (including full or partial exercise of the right of first
refusal contained in the Shareholder Rights Agreement) or recapitalization of
the Common Stock, of securities or rights, options or warrants to purchase
Common Stock, or securities of any type whatsoever that are, or may become,
convertible into or exchangeable into

32







--------------------------------------------------------------------------------




or exercisable for Common Stock), that could, or would be reasonably likely to,
(i) cause Purchaser or any of its Affiliates (which for purposes of this
paragraph shall include all “affiliates” as defined in the BHC Act or Regulation
Y of the Federal Reserve Board) to be deemed to “control” the Company or its
Affiliates for purposes of the BHC Act or HOLA, as applicable (including any
action set forth in this Section 4.16(a)); (ii) cause Purchaser or any of its
Affiliates to acquire, own or control voting securities or contribute capital in
excess of the applicable Ownership Limitations; or (iii) cause the Company or
Carver Federal Savings Bank to become a “commonly controlled insured depository
institution” (as that term is defined and interpreted for purposes of 12 U.S.C.
§ 1815(e), as may be amended or supplemented from time to time) with respect to
any institution that is not a Subsidiary of the Company.




(b)    Notwithstanding anything to the contrary contained in this Agreement or
the Transaction Documents, the provisions of this Section 4.16 shall supersede
and control with respect to any other provisions of this Agreement or the
Transaction Documents that may conflict with or that may result in a breach of
any of the provisions described in this Section 4.16 and the provisions of this
Section 4.16 shall apply, mutatis mutandis, to all of the provisions of this
Agreement and the Transaction Documents to the extent necessary to cause such
other provisions of this Agreement and the Transaction Documents to comply with
this Section 4.16.


4.17    Change of Control. From the date of this Agreement, the Company shall
take all actions necessary, including adoption of applicable resolutions by the
Board of Directors or a duly authorized committee thereof and obtaining
acknowledgments from certain employees and directors, to ensure that none of the
execution and delivery of this Agreement, the issuance of the
Series C Preferred Stock, the Series D Preferred Stock (including the First
Conversion Common Shares and the Second Conversion Common Shares) nor the
Stockholder Approval or consummation of the transactions contemplated hereby or
thereby (other than, as set forth on Schedule 3.1(rr)(v), the consummation of
the transactions contemplated by the TARP Exchange Agreement) will constitute a
“change in control”, “change of control” or event of similar impact within the
meaning of any Benefit Plan.


ARTICLE 5:
CONDITIONS PRECEDENT TO CLOSING




5.1    Conditions Precedent to the Obligations of Purchaser to Purchase Series C
Preferred Shares. The obligation of Purchaser to acquire and pay for the Series
C Preferred Shares at the Closing is subject to the fulfillment to Purchaser's
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be, to the extent permissible under applicable law,
waived in whole or in part by Purchaser (as to itself only):


(a)Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct as of the date hereof and as
of the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.


(b)Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.


(c)No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of

33







--------------------------------------------------------------------------------




competent jurisdiction and there shall not be threatened, instituted or pending
any Action by any governmental authority (including without limitation the OTS)
or any Person before any governmental authority, (i) seeking to restrain,
prohibit or otherwise interfere with the transactions contemplated by the
Transaction Documents, (ii) seeking to impose or confirm limitations on the
ability of Purchaser or any of its Affiliates effectively to exercise full
rights of ownership of any of the Securities, including the right to vote any
acquired voting equity securities on all matters properly presented to the
Company's stockholders, or (iii) seeking to require divestiture by Purchaser or
any of its Affiliates of any of the Securities.


(d)Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain (i) in full force and effect and
(ii) reasonably satisfactory to Purchaser.


(e)Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).


(f)Compliance Certificate. The Company shall have delivered to Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date and,
certifying to the fulfillment of the conditions specified in Sections 5.1(a),
(b), (d), (l), (n) and (p) in the form attached hereto as Exhibit F.


(g)[Reserved].


(h)Termination. This Agreement shall not have been terminated as to Purchaser in
accordance with Section 6.17 herein.


(i)Minimum Investment. The Company shall have received executed stock purchase
agreements from Other Purchasers (the “Additional Agreements”) which, together
with this Agreement, provide for the purchase of an aggregate of at least
$55,000,000 of Series C Preferred Stock, and all conditions to closing set forth
in the Additional Agreements with respect to the Other Private Placements shall
have been satisfied or waived (except for such conditions that by their terms
contemplated performance at the Closing). All Additional Agreements shall
contain terms and conditions that are no more favorable to the Other Purchasers
than the terms and conditions of this Agreement are to Purchaser, and the
Company shall not provide any Other Purchaser with rights or commitments from
the Company in connection with such Other Purchaser's capacity as a holder of
any of the Securities that are more favorable than those provided to Purchaser.
The issuances and sales under the Additional Agreements shall occur at a closing
that is contemporaneous with the Closing hereunder.


(j)    Non-Controlling Interest. If Purchaser is a bank holding company
purchasing a number of shares of Series C Preferred Stock that, upon conversion,
would result in the Purchaser owning more than 4.9% of the total equity of the
Company, Purchaser shall have obtained written confirmation from the Federal
Reserve Board and, as applicable, the OTS, satisfactory to Purchaser in its
reasonable judgment, that (i) neither Purchaser nor any of its Affiliates (which
for purposes of this paragraph shall include all “affiliates” as defined in the
BHC Act or Regulation Y of the Federal Reserve Board) shall be deemed to
“control” the Company or any Subsidiary for purposes of the BHC Act after the
consummation of the transactions contemplated by the Transaction Documents, and
(ii) Purchaser is not acting in concert with any Other Purchaser.
(k)    TARP Preferred Stock. The U.S. Treasury shall have entered into an
agreement which

34







--------------------------------------------------------------------------------




provides that the TARP Preferred Stock shall, following the Company's receipt of
the Stockholder Approval and subject to the satisfaction of certain conditions,
be exchanged for a number of shares of Common Stock equal to the product of (i)
18,980, multiplied by (ii) a fraction (x) the numerator of which is $1,000 and
(y) the denominator of which is the Applicable Conversion Price (as defined in
the Certificate of Designations), and such agreement remains in full force and
effect.
(l)    Cease and Desist Order. There shall have been no changes to the terms of
Cease and Desist Orders and the OTS shall not have informed the Company or
Carver Federal Savings Bank that it is contemplating any such changes, no
governmental entity shall have issued to or required (or threatened to issue or
require) either the Company or Carver Federal Savings Bank to enter into any
Regulatory Agreement (other than the Cease and Desist Orders), and the OTS shall
not have objected to the capital plan submitted by the Company pursuant to the
Cease and Desist Orders. The OTS shall not have informed the Company that the
Company is required to submit a plan of liquidation or similar plan, or, if the
OTS has delivered such notice, the OTS shall have withdrawn such notice in
writing. Except for non-compliance with the capital requirements set forth in
the Cease and Desist Orders by the deadlines specified therein, the Company and
Carver Federal Savings Bank shall be in compliance, in all respects, with the
terms of the Cease and Desist Orders and shall have provided all information,
and taken all corrective and other actions, in each case requested or required
therein, on or prior to the relevant deadlines stated therein.
(m)    Certificate of Designations. The Company shall have filed with the
Delaware Secretary the Certificate of Designations, and shall not have filed any
amendment thereto. The Certificate of Designations shall be in full force and
effect.
(n)    Capital Ratios. On a pro forma basis as of (i) the last day of the month
immediately prior to the month in which the Closing occurs and (ii) the Closing
Date (in the case of this clause (ii), using reasonable estimates where actual
amounts are not available), (x) the Company and its Subsidiaries, on a
consolidated basis and including the proceeds (net of transaction expenses
related to the Company's performance of its obligations under this Agreement,
the Other Private Placements and the TARP Exchange Agreement) of the purchase of
Series C Preferred Shares by Purchaser and the Other Purchasers, shall have a
Tier 1 (Core) Capital Ratio equal to or greater than nine percent (9.0%) and a
Total Risk-Based Capital Ratio equal to or greater than thirteen percent
(13.0%), and (y) assuming the contribution of proceeds by the Company, Carver
Federal Savings Bank shall satisfy the requirements for being “well capitalized”
under the relevant regulations.
(o)    [Reserved].
(p)    Ownership Limitations. After giving effect to the issuance of all Series
C Preferred Shares to be purchased by Purchaser and the Other Purchasers,
immediately following the Closing, Purchaser's ownership shall not exceed the
applicable Ownership Limitations.
(q)    No Material Adverse Effect. Since the date of this Agreement, no Material
Adverse Effect shall have occurred with respect to the Company.
5.2    Conditions Precedent to the Obligations of the Company to Sell Shares.
The Company's obligation to sell and issue the Series C Preferred Shares at the
Closing is subject to the fulfillment to the satisfaction of the Company on or
prior to the Closing Date of the following conditions, any of which may, to the
extent permissible under applicable law, be waived by the Company:


(a)    Representations and Warranties. The representations and warranties made
by the Purchaser in Section 3.2 hereof shall be true and correct as of the date
hereof and as of the Closing Date as

35







--------------------------------------------------------------------------------




though made on and as of such date, except for representations and warranties
that speak as of a specific date.
(b)    Performance. Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by
Purchaser at or prior to the Closing Date.


(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.


(d)    Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Series C Preferred Shares, all of
which shall be and remain (i) in full force and effect so long as necessary and
(ii) reasonably satisfactory to the Company.


(e)    Purchaser Deliverables. Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).


(f)    Termination. This Agreement shall not have been terminated as to
Purchaser in accordance with Section 6.17 herein.


(g)    Minimum Investment. The Company shall have received Additional Agreement
which, together with this Agreement, provide for the purchase of an aggregate of
at least $55,000,000 of Series C Preferred Stock, and all conditions to closing
set forth in the Additional Agreements with respect to the Other Private
Placements shall have been satisfied or waived (except for such conditions that
by their terms contemplated performance at the Closing).


(h)    Non-Controlling Interest. If Purchaser is a bank holding company
purchasing a number of shares of Series C Preferred Stock that, upon conversion,
would result in the Purchaser owning more than 4.9% of the total equity of the
Company, Purchaser shall have obtained written confirmation from the Federal
Reserve Board, satisfactory to Purchaser in its reasonable judgment, that (i)
neither Purchaser nor any of its Affiliates (which for purposes of this
paragraph shall include all “affiliates” as defined in the BHC Act or Regulation
Y of the Federal Reserve Board) shall be deemed to “control” the Company or any
Subsidiary for purposes of the BHC Act after the consummation of the
transactions contemplated by the Transaction Documents, and (ii) Purchaser is
not acting in concert with any Other Purchaser; provided, however, that no such
confirmation shall impose any restraint or condition that would be expected to
impair in any respect the benefits to Purchaser of the transactions contemplated
by the Transaction Documents.


(i)    TARP Preferred Stock. The U.S. Treasury shall have entered into an
agreement which provides that the TARP Preferred Stock shall, following the
Company's receipt of the Stockholder Approval and subject to the satisfaction of
certain conditions, be exchanged for a number of shares of Common Stock equal to
the product of (i) 18,980, multiplied by (ii) a fraction (x) the numerator of
which is $1,000 and (y) the denominator of which is the Applicable Conversion
Price (as defined in the Certificate of Designations), and such agreement
remains in full force and effect.





36







--------------------------------------------------------------------------------




ARTICLE 6:
MISCELLANEOUS




6.1    Fees and Expenses. Except as set forth elsewhere in the Transaction
Documents, the parties hereto shall be responsible for the payment of all
expenses incurred by them in connection with the preparation and negotiation of
the Transaction Documents and the consummation of the transactions contemplated
hereby. The Company shall pay all amounts owed to KBW relating to or arising out
of the transactions contemplated hereby. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Securities to Purchaser.


6.2    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and Purchaser will execute and deliver to the other
such further documents as may be reasonably requested in order to give practical
effect to the intention of the parties under the Transaction Documents.


6.3     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Business Day
or later than 5:00 p.m., New York City time, on any Business Day, (c) the
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service with next day delivery specified, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:


If to the Company:    Carver Bancorp, Inc.
75 West 125th Street
New York, New York 10027
Attention: Mark Ricca, EVP, CFO and General Counsel
Telephone: (212) 360-8820
Fax: (212) 426-6213


With a copy to:    Luse Gorman Pomerenk & Schick, P.C.
5335 Wisconsin Avenue, N.W., Suite 780
Washington, D.C. 20015
Attention: Lawrence M.F. Spaccasi
Telephone: (202) 274-2037
Fax: (202) 362-2902


If to Purchaser:    [_____________]
[____________________]
[____________________]
Attention: [____________________]
Telephone: (___) ___-____

37







--------------------------------------------------------------------------------




Fax: (___) ___-____


With a copy to:    [____________________]
[____________________]
[____________________]
Attention: [____________________]
Telephone: (___) ___-____
Fax: (___) ___-____


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


6.4    Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
parties hereto. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right. No consideration shall be offered or paid to
Purchaser or to any Other Purchaser to amend or consent to a waiver or
modification of any provision of any Transaction Document unless the same
consideration is also offered to the Purchaser and to all Other Purchasers who
then hold Securities.


6.5    Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.


6.6    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company. Purchaser may assign its rights hereunder in
whole or in part to any Person to whom Purchaser assigns or transfers any
Securities in compliance with the Transaction Documents and applicable law,
provided such transferee shall agree in writing to be bound, with respect to the
transferred Securities, by the terms and conditions of this Agreement that apply
to the Purchaser.


6.7    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person (including transferees of Underlying Shares), other than, solely
with respect to the provisions of Section 4.8, the Purchaser Parties.


6.8    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed entirely within such State. Each party agrees that all
Actions concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) may be commenced on a non-exclusive basis in the New York Courts.
Each party hereto hereby irrevocably submits to the non-exclusive jurisdiction
of the New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction

38







--------------------------------------------------------------------------------




Documents), and hereby irrevocably waives, and agrees not to assert in any
Action, any claim that it is not personally subject to the jurisdiction of any
such New York Court, or that such Action has been commenced in an improper or
inconvenient forum. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such Action by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


6.9    Survival. Each of the representations and warranties set forth in this
Agreement shall survive the Closing under this Agreement but only for a period
of eighteen (18) months following the Closing Date (or until final resolution of
any claim or action arising from the breach of any such representation and
warranty, if notice of such breach was provided prior to the end of such period)
and thereafter shall expire and have no further force and effect, including in
respect of Section 4.8; provided, that the representations and warranties in
Sections 3.1(a), 3.1(b), 3.1(c), 3.1(d)(i), 3.1(e), 3.1(f), 3.1(w), 3.1(x),
3.1(aa), 3.1(cc), 3.1(ff), 3.1(gg), 3.1(jj) and 3.1(nn) (collectively, the
“Fundamental Representations”) shall survive indefinitely and the
representations and warranties in Section 3.1(j) shall survive until 60 days
after the expiration of the applicable statutory periods of limitations. Except
as otherwise provided herein, all covenants and agreements contained herein
shall survive for the duration of any statutes of limitations applicable thereto
or until, by their respective terms, they are no longer operative.


6.10    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.


6.11    Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


6.12    Replacement of Shares. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of

39







--------------------------------------------------------------------------------




a replacement.


6.13    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Purchaser and the
Company may be entitled to specific performance under the Transaction Documents.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation (other than in connection with any action for a temporary
restraining order) the defense that a remedy at law would be adequate.


6.14    Payment Set Aside. To the extent that the Company makes a payment or
payments to Purchaser pursuant to any Transaction Document or Purchaser enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


6.15    Independent Nature of Purchaser's Obligations and Rights. The
obligations of Purchaser under any Transaction Document are several and not
joint with the obligations of any Other Purchaser, and Purchaser shall not be
responsible in any way for the performance of the obligations of any Other
Purchaser under any Transaction Document. The decision of Purchaser to invest in
the Securities pursuant to the Transaction Documents has been made by Purchaser
independently of any Other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any Other Purchaser or by any agent or employee of any Other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any Other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by Purchaser or any
other Purchaser pursuant thereto, shall be deemed to constitute Purchaser and
any Other Purchasers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that Purchaser and any Other
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.
Purchaser acknowledges that no Other Purchaser has acted as agent for Purchaser
in connection with making its investment hereunder and that no Other Purchaser
will be acting as agent of Purchaser in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement or
out of the other Transaction Documents, and it shall not be necessary for any
Other Purchaser to be joined as an additional party in any proceeding for such
purpose.


6.16    [Reserved].


6.17    Termination, Rescission.


(a)    This Agreement may be terminated prior to the Closing:
(i)    by mutual written agreement of the Company and Purchaser;

40







--------------------------------------------------------------------------------




(ii)    by the Company or Purchaser, upon written notice to the other party, in
the event the Closing does not occur on before June 30, 2011 (“Transaction
Deadline”);
(iii)    by the Company or Purchaser, upon written notice to the other party, in
the event that any governmental entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable; and
(iv)    by Purchaser, if any of the conditions to closing set forth in Section
5.1 are not capable of being satisfied on or before the Transaction Deadline or
if any Additional Agreement is terminated by any Other Purchaser.
(b)    In the event of any termination of this Agreement as provided in Section
6.17(a), this Agreement, other than Section 4.8 and Article 6 shall become
wholly void and of no further effect; provided, nothing herein shall relieve any
party from liability for willful breach of this Agreement. The Company shall
give Purchaser written notice not later than one (1) Business Day (and in any
event prior to the Closing Date) after the termination of any Additional
Agreement by the Company or by any Other Purchaser.


(c)    In the case of any termination pursuant to this Section 6.17, the parties
agree to treat the transactions contemplated by this Agreement as disregarded
for United States federal, state, local and foreign income tax purposes in
accordance with Internal Revenue Service Revenue Ruling 80-58, except as
otherwise required by applicable law.


(d)    Notwithstanding anything to the contrary contained in (and without
limiting any similar provisions of) the Transaction Documents, whenever
Purchaser exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then Purchaser may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.


[Remainder of page intentionally left blank. Signatures appear on following
page(s).]



































41







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
CARVER BANCORP, INC.
By:                             
Name:     Deborah C. Wright    
Title:     Chairman of the Board, President and
Chief Executive Officer


    
[PURCHASER]




By:                            
Name:        
Title:        








[Signature Page to Stock Purchase Agreement]



















42





